Title: II. To David Williams, 14 November 1803
From: Jefferson, Thomas
To: Williams, David


            
              
                Sir
              
              Washington Nov. 14. 1803.
            
            I have duly recieved the volume on the Claims of literature which you did me the favor to send me through mr Monroe; & have read with satisfaction the many judicious reflections it contains on the condition of the respectable class of literary men. the efforts for their relief, made by a society of private citizens, are truly laudable: but they are, as you justly observe, but a palliation of an evil, the cure of which calls for all the wisdom & the means of the nation. the greatest evils of populous society have ever appeared to me to spring from the vicious distribution of it’s members among the occupations called for. I have no doubt that those nations are essentially right, which leave this to individual choice, as a better guide to an advantageous distribution than any other which could be devised. but when by a blind concourse, particular occupations are ruinously overcharged, & others left in want of hands, the national authorities can do much towards restoring the equilibrium. on the revival of letters, learning became the universal favorite. and with reason: because there was not enough of it existing to manage the affairs of a nation to the best advantage, nor to advance its individuals to the happiness of which they were susceptible, by improvements in their minds, their morals, their health, & in those conveniencies which contribute to the comfort & embellishment of life. all the efforts of the society therefore were directed to the increase of learning, & the inducements of respect, ease & profit were held up for it’s encouragement. even the charities of the nation forgot that misery was their object, and spent themselves in founding schools to transfer to science the hardy sons of the plough. to these incitements were added the powerful fascinations of great cities. these circumstances have long since produced an overcharge in the class of competitors for learned occupation, & great distress among the supernumerary candidates; & the more, as their habits of life have disqualified them for reentering into the laborious class. the evil cannot be suddenly, nor perhaps ever entirely cured: nor should I presume to say by what means it may be cured. doubtless there are many engines which the nation might bring to bear on this object. public opinion, & public encouragement are among these. the class principally defective is that of agriculture. it is the first in utility, & ought to be the first in respect. the same artifical means which have been used to produce a competition to learning, may be equally succesful in restoring agriculture to it’s primary dignity in the eyes of men. it is a science of the very first order. it counts, among it’s handmaids, the most respectable sciences, such as, chemistry, natural philosophy, mechanics, mathematics generally, natural history, botany. in every college & university a professorship of Agriculture, & the class of it’s students might be honored as the first. young men, closing their academical education with this as the crown of all other sciences, fascinated with it’s solid charms, & at a time when they are to chuse an occupation, instead of crowding the other classes, would return to the farms of their fathers, their own, or those of others, & replenish & reinvigorate a calling now languishing under contempt & oppression. the charitable schools, instead of storing their pupils with a lore which the present state of society does not call for, converted into schools of agriculture, might restore them to that branch, qualified to enrich & honor themselves, & to increase the productions of the nation instead of consuming them. a gradual abolition of the useless offices, so much accumulated in all governments, might close this drain also from the labors of the field, and lessen the burthens imposed on them. by these, & the better means which will occur to others, the surcharge of the learned, might in time be drawn off to recruit the laboring class of citizens, the sum of industry be increased, & that of misery diminished. 
            Among the antients the redundance of population was sometimes checked by exposing infants. to the moderns, America has offered a more humane resource. many, who cannot find employment in Europe, accordingly, come here. those, who can labour, do well for the most part. of the learned class of emigrants, a small portion find employment analagous to their talents. but many fail, & return to compleat their course of misery in the scenes where it began. even here we find too strong a current from the country to the towns; & instances beginning to appear of that species of misery which you are so humanely endeavoring to relieve with you. altho’ we have, in the old countries of Europe, the lesson of their experience, to warn us, yet I am not satisfied we shall have the firmness & wisdom to profit by it. the general desire of men to live by their heads rather than their hands, & the strong allurements of great cities to those who have any turn for dissipation, threaten to make them here, as in Europe, the sinks of voluntary misery.—I percieve however that I have suffered my pen to run into a disquisition, when I had taken it up only to thank you for the volume you had been so kind as to send me, & to express my approbation of it. after apologising therefore for having touched on a subject so much more familiar to you, & better understood, I beg leave to assure you of my high consideration and respect.
            
              
                Th: Jefferson
              
            
          